William R. Geiler, J.
This is a CPLR article 78 proceeding *680to review and set aside a determination revoking petitioner’s license by the Department of Motor Vehicles.
On September 13, 1974 petitioner was involved in a motor vehicle accident on New York State Route 25 in Huntington, Suffolk County. The Suffolk County Police responded to the scene, and petitioner was booked at the Second Precinct Stationhouse on a charge of violating subdivision 3 of section 1192 of the Vehicle and Traffic Law. Subsequently, on December 16, 1974, petitioner pleaded guilty to a charge of driving while impaired, a violation of subdivision 1 of section 1192 of the Vehicle and Traffic Law, and was sentenced to a fine of $100, and suspension of his operator’s license for 120 days. In March, 1975, a hearing was held before an officer of the Department of Motor Vehicles. As a result of said hearing petitioner received notice that his operator’s license had been revoked effective April 28, 1975. No direct appeal was taken from said determination, but rather, the present article 78 proceeding was commenced.
Article 3-A of the Vehicle and Traffic Law clearly sets forth the procedure to be followed whenever an operator’s license has been revoked. The petitioner herein has admittedly not followed the procedure and this court is barred by section 263 of the Vehicle and Traffic Law from considering this application.
The petition is dismissed.